                                            Case 3:19-cv-06129-SI Document 17 Filed 10/20/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ELROY PEDRO GOMEZ,                                   Case No. 19-cv-06129-SI
                                   8                     Petitioner,
                                                                                              ORDER DENYING REQUEST FOR
                                   9              v.                                          APPOINTMENT OF COUNSEL
                                  10     WILLIAM “JOE” SULLIVAN,                              Re: Dkt. No. 14
                                  11                     Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner has filed a request for appointment of counsel to represent him in this action. A
                                  14   district court may appoint counsel to represent a habeas petitioner whenever “the court determines
                                  15   that the interests of justice so require” and such person is financially unable to obtain representation.
                                  16   18 U.S.C. § 3006A(a)(2)(B). The decision to appoint counsel is within the discretion of the district
                                  17   court. See Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir. 1986). Appointment is mandatory only
                                  18   when the circumstances of a particular case indicate that appointed counsel is necessary to prevent
                                  19   due process violations. See id. The interests of justice do not require appointment of counsel in this
                                  20   action. Petitioner adequately pled his claim for relief in a habeas petition that included a photocopy
                                  21   of his state court habeas petition that apparently had been prepared by the attorney who is helping
                                  22   him in this case and now wants to be appointed to represent him. The briefing is finished in this
                                  23   case. The deadline for petitioner to file a traverse was May 29, 2020, more than four months ago,
                                  24   and the Court is unwilling to reopen the time for petitioner to file a traverse because petitioner does
                                  25   not show good cause for missing the deadline to file a traverse or diligence in seeking to file a late
                                  26   traverse. Petitioner has a high school degree. See Dkt. No. 12 at 277 (CT 271). Regardless of
                                  27   whether petitioner was somehow unable to understand the situation when he received respondent’s
                                  28   request for an extension of the deadline, it is inexplicable that the attorney to whom he forwarded
                                            Case 3:19-cv-06129-SI Document 17 Filed 10/20/20 Page 2 of 2




                                   1   that request did not understand the purpose of a request for an extension of a deadline and did not

                                   2   bother to clarify the situation for the petitioner. Also, if there was any doubt as to the traverse

                                   3   deadline, that would have been resolved when the Court issued an order on March 3, 2020, extending

                                   4   the traverse deadline to May 29, 2020. That order presumably made it to petitioner, as it was not

                                   5   returned to the Court undelivered. Petitioner does not show diligence or good cause for his failure

                                   6   to comply with the March 3, 2020 order that extended his deadline to file a traverse. Because a

                                   7   traverse is an optional filing (much like a reply in support of a motion) and the Court will not reopen

                                   8   the time to file a traverse, and because an evidentiary hearing will not be held in this action,

                                   9   appointment of counsel at this late date will not aid in the resolution of the case. Petitioner’s request

                                  10   for appointment of counsel is DENIED. Dkt. No. 14.

                                  11          IT IS SO ORDERED.

                                  12   Dated: October 20, 2020
Northern District of California
 United States District Court




                                  13                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  14                                                     United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
